Case 8:19-bk-11550-TA      Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46              Desc
                            Main Document    Page 1 of 10


  1   Robert P. Goe – State Bar No. 137019
      Ryan S. Riddles – State Bar No. 298745
  2   GOE FORSYTHE & HODGES LLP
  3   18101 Von Karman Avenue, Suite 1200
      Irvine, CA 92612
  4   rgoe@goeforlaw.com
      rriddles@goeforlaw.com
  5
      Telephone: (949) 798-2460
  6
      Facsimile: (949) 955-9437
  7
      General Counsel for Richard A. Marshack,
  8   Chapter 7 Trustee

  9                            UNITED STATES BANKRUPTCY COURT
 10              CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
 11
      In re:
                                                          Chapter 7 Proceeding
 12
      ALAIN AZOULAY,
 13                                                       Case No. 8:19-bk-11550-TA

 14                                                       NOTICE OF MOTION FOR ORDER:
                    Debtor.
 15                                                       (1) APPROVING SALE OF REAL
                                                              PROPERTY LOCATED AT 327
 16                                                           SALTA VERDE POINT, LONG
                                                              BEACH, CA 90803;
 17                                                       (2) APPROVING SALE FREE AND
                                                              CLEAR OF LIENS;
 18
                                                          (3) APPROVING CARVE-OUT
 19                                                           AGREEMENT;
                                                          (4) APPROVING PAYMENT OF
 20                                                           AGENTS’ COMMISSIONS;
 21                                                       (5) FINDING BUYERS ARE GOOD
                                                              FAITH PURCHASERS; AND
 22                                                       (6) WAIVING THE 14-DAY STAY
                                                              IMPOSED BY FRBP 6004(h)
 23
                                                          Date:   December 17, 2019
 24                                                       Time: 11:00 a.m.
                                                          Ctrm: 5B
 25
              TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES
 26   BANKRUPTCY JUDGE, AND ALL PARTIES IN INTEREST:
 27           PLEASE TAKE NOTICE THAT Richard A. Marshack (“Trustee”), the chapter 7 trustee
      for the bankruptcy estate of Alain Azoulay (“Debtor”), filed a Motion for an Order: (1) Approving
 28   Sale of Real Property located at 327 Salta Verde Point, Long Beach, CA 90803 (“Property”); (2)

                                                     1
Case 8:19-bk-11550-TA       Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46              Desc
                             Main Document    Page 2 of 10

      Approving Sale Free and Clear of Liens; (3) Approving Carve-Out Agreement With Bank of
  1   America, N.A. (“BofA”); (4); Approving Payment of Agents’ Commissions; (5) Finding Buyers
  2   Are Good Faith Purchasers; and (6) Waiving the 14-Day Stay Imposed By FRBP 6004(h)
      (“Motion”). As discussed herein, the Property is not Debtor’s residence but rather a rental
  3   property and the first lien holders, Bank of America (“BofA”), which is under secured, has agreed
      to a short sale whereby, among other things, broker commissions will be paid and the estate shall
  4   receive $67,500 net for the estate (or 5% of the sale price).
               On April 25, 2019 (“Petition Date”), Debtor filed a voluntary petition for relief under
  5
      Chapter 7 of the Bankruptcy Code, commencing the above-captioned case.
  6            Richard A. Marshack is the duly appointed, qualified, and acting chapter 7 trustee for
      Debtor’s estate.
  7            In Debtor’s Schedule A, he lists an ownership interest in the Property [APN: 7242-028-
      104].
  8            The Property and Liens
               On April 22, 2006, Debtor signed a deed of trust (“DoT”) creating a lien against the
  9
      Property (defined below) in the original amount of $1,150,000 in favor of Bank of America, N.A.
 10   (the “BofA Lien”). On April 28, 2006, BofA recorded the DoT in the Los Angeles County
      Recorder’s Office as instrument number 06-937210. The current payoff balance to BofA is
 11   approximately $1,342,954.
               According to the Preliminary Title Report (“PTR”), the Property is also encumbered by
 12   homeowners association assessment liens in favor of the Spinnaker Bay Homeowners Association
 13   (“HOA”). The first of which was recorded on August 10, 2010, as instrument number 10-
      1108090 in the amount of $1,440; the second of which was recorded on May 29, 2012 as
 14   instrument number 12-790961 in the amount of $1,555.00 (collectively the “HOA Liens”).
      Further, the Property is encumbered by three judgment liens. Specifically, the judgment liens are
 15   in favor of Midland Funding, LLC in the amount of $8,893.10 (recorded on June 29, 2012 as
      instrument number 12-972496), Paul W. Wylie as Trustee of the Urban Coyotes Living Trust
 16   dated July 1, 2001 and Linton Family LLC, a Nevada limited liability company in the amount of
 17   $6,281.90 (recorded on August 22, 2012 as instrument number XX-XXXXXXX), and Cach, LLC in
      the amount of $3,092.40 (recorded on July 15, 2014 as instrument number 14-728764)
 18   (collectively “Judgment Liens”), respectively.
               Employment of Brokers
 19            On October 11, 2019, Trustee filed the Application to Employ (1) BKGRES and (2) Agent
      as his real estate agent (the “Application”) [Docket No. 46]. On November 1, 2019, the Court
 20
      entered an Order approving the Application [Docket No. 51]. A real estate commission in an
 21   amount equal to a minimum of 5% of the sale price will be paid from the proceeds from the sale of
      the Property. Agent, BKGRES, and any agent for the buyer(s) will each receive 1/3 of the 5%
 22   commission, which 5% commission will be paid by BofA as an 11 U.S.C. § 506 surcharge.
               Marketing Efforts
 23            Agent has extensively marketed the Property. The Agent’s marketing efforts have included
 24   listing the Property on the CRMLS Matrix. Additionally, the Agent has marketed the Property on
      the following online platforms: Coldwell Banker Residential Brokerage website; Agent’s website;
 25   Zillow.com; Trulia.com; Realtor.com; Facebook; Twitter; and LinkedIn. Id. Finally, the Property
      has been actively marketed in the following print formats: tract mailings; Agent’s farm mailings;
 26   and Dream Homes magazine. Id.
               The Agent’s marketing efforts were successful. Specifically, Trustee has received an offer
 27   from Oscar Mendoza, Elizabeth Loera, and Linda Mendoza (collectively, “Buyers”) for
 28   $1,350,000.


                                                      2
Case 8:19-bk-11550-TA       Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46                 Desc
                             Main Document    Page 3 of 10

               Tenant on Property
  1            The Property is currently leased by Munir Ahmen (“Tenant”). To date, the Tenant has
  2   been cooperative with the Trustee in his efforts to effectuate a sale of the Property, and Trustee is
      advised that Buyers want Tenant to remain and post-closing a new rental agreement will be
  3   reached.
               The Proposed Sale
  4            The Trustee has determined that it is in the best interest of the estate and its creditors to
      proceed with the proposed sale of the Property to the Buyers for the sum of $1,350,000 (the
  5
      “Sale”), subject to overbid, as described below.
  6             By this Motion, Trustee seeks approval to sell the Property, free and clear of liens, on
      substantially the terms and conditions set forth in the PSA, which reflects the material terms
  7   agreed to between Trustee and the Buyers. The parties may agree on minor, non-material changes
      to the PSA prior to the hearing on the Motion.
  8   THE PROPOSED SALE AND BIDDING PROCEDURES
               Terms of Sale
  9
               The Trustee seeks to sell the Property to Buyers, subject to overbidding pursuant to the
 10   bidding procedures herein, free and clear of the BofA Liens, HOA Liens, and Judgment Liens
      pursuant to 11 U.S.C. § 363(f)(1), (2), and (5).
 11            The proposed terms of the Sale include the following:
               Subject to Court approval and overbid, the Trustee has accepted the Buyers’ offer to
 12   purchase the Property for the sum of $1,350,000, free and clear of all liens, claims, and interests.
 13   The Buyers made an initial deposit by certified check in the amount of $50,000, which is currently
      held in trust, pending Court approval of the Sale.
 14            The proposed Sale shall be “as is,” “where is,” “with all faults,” and without any
      warranties, and the transfer of the Property shall be by grant deed.
 15            The Sale is subject to overbidding pursuant to the bidding procedures described herein
      (“Bidding Procedures”). Any party wishing to make a bid to purchase the Property must comply
 16   with these Bidding Procedures.
 17            Potential overbidders must bid at least $10,000 greater than the Buyers’ (“Original
      Bidder”) original bid of $1,350,000 or $1,360,000. Minimum bid increments thereafter shall be
 18   $1,000. Trustee shall have sole discretion in determining which overbid is the best for the
      bankruptcy estate.
 19            Overbids must be in writing and received by the Trustee on or before 5:00 p.m. Pacific
      Standard Time on December 12, 2019. Overbids must be accompanied by a good faith deposit
 20
      in the amount of $50,000 in certified funds.
 21            Overbidders must agree to purchase the Property on the terms and conditions set forth in
      the PSA or on terms no less favorable to the bankruptcy estate.
 22            Overbidders must provide evidence, reasonably acceptable to the Trustee, of the bidder’s
      ability and financial wherewithal to fully and timely close the sale of the Property on the terms and
 23   conditions set forth in the PSA.
 24            All overbids must acknowledge that the Property is being sold on an “as-is” basis without
      warranties of any kind, expressed or implied, concerning the condition of the Property, the quality
 25   of title thereto, or any other matters relating to the Property.
               If any overbids are received, an auction will be conducted before the Court during the
 26   hearing on this Motion. During the auction, the Trustee will accept the highest and best offer to
      purchase the Property in the exercise of his business judgment and subject to Court approval
 27   (“Successful Bidder” the amount the “Successful Bid”) and designate the next highest and best
 28   offer to purchase the Property (“Back-Up Bidder”). Thereafter, Trustee will request a Court order
      that, among other things, approves the sale of the Property to the Successful Bidder.
                                                        3
Case 8:19-bk-11550-TA       Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46                Desc
                             Main Document    Page 4 of 10

              If a Successful Bid is accepted and confirmed by the Court, then the Successful Bidder is
  1   to reimburse the Original Bidder up to $2,000 for costs incurred. Only physical inspection,
  2   termite inspection, and loan appraisal are reimbursable expenses. Proof of monies spent and all
      inspection documents to be given to Trustee and Successful Bidder, if applicable.
  3           In the event that the Successful Bidder fails to close on the sale of the Property within the
      time parameters approved by the Court, then Trustee shall retain the Successful Bidder’s good
  4   faith deposit, and Trustee shall be released from any obligation to sell the Property to the
      Successful Bidder. Trustee may then sell to Property to the Back-Up Bidder.
  5
              These Bidding Procedures will be provided to all creditors and any potential bidders or
  6   parties that have shown an interest in the Property. The Trustee believes that these Bidding
      Procedures, along with Agent and BKGRES’ thorough marketing, will ensure that the highest and
  7   best price is received for the Property.
              On the basis of the foregoing considerations, the Trustee believes that the proposed Sale is
  8   fair and reasonable and will ensure that the estate realizes the highest possible sales price for the
      Property.
  9
              PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice, the
 10   Memorandum of Points and Authorities, the Declarations of Richard A. Marshack and Clarence
      Yoshikane attached to the Motion, all pleadings and papers on file in this matter, and such other
 11   and further oral and documentary evidence as the Court may considered at the hearing on this
      Motion.
 12           PLEASE TAKE FURTHER NOTICE that any response to the Motion must be filed and
 13   served no later than 14 days prior to the hearing on the Motion. See Local Bankruptcy Rule
      (“LBR”) 9013-1(f). Failure to timely file a response to the Motion may be deemed as consent to
 14   the relief requested by the Motion. See LBR 9013-1(h).

 15                                                Respectfully submitted,
 16   Dated: November 26, 2019                     GOE FORSYTHE & HODGES LLP
 17
                                                   By: /s/Robert P. Goe_______________________
 18                                                   Robert P. Goe
                                                      Attorneys for Chapter 7 Trustee,
 19                                                   Richard A. Marshack
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                       4
Case 8:19-bk-11550-TA      Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46                 Desc
                            Main Document    Page 5 of 10


  1                  Statement of Information in Compliance with LBR 6004-1(c)(3)
       LBR 6004-1(c)(3)(A)          December 17, 2019, at 11:00 a.m.
  2
       The date, time, and place    411 West Fourth Street, Courtroom 5B, Santa Ana, CA 92701
  3    of the hearing on the
       proposed sale
  4
       LBR 6004-1(c)(3)(B)           Oscar Mendoza, Elizabeth Loera, and Linda Mendoza
  5    The name and address of       c/o Coldwell Banker Residential Brokerage/Clarence Yoshikane
       the proposed buyer            840 Newport Center Drive, Suite 100, Newport Beach, CA 92660
  6
       LBR 6004-1(c)(3)(C)           Single Family Residence located at 327 Salta Verde Point, Long
  7    A description of the          Beach, CA 90803
       property to be sold           (APN:7242-028-104)
  8
       LBR 6004-1(c)(3)(D)           Price: $1,350,000
  9    The terms and conditions      Property will be sold “as is” without representations or warranties
 10    of the proposed sale,         of any kind, expressed or implied, concerning the condition of the
       including the price and all   Property, the quality of title thereto, or any other matters relating
 11    contingencies                 to the Property.
                                     Sale is subject to overbidding during the sale hearing.
 12    LBR 6004-1(c)(3)(E)           The Sale will be free and clear of all liens against the Property
       Whether the proposed sale     pursuant to 11 U.S.C. § 363(f).
 13    is free and clear of liens,
 14    claims or interests, or
       subject to them, and a
 15    description of all such
       liens, claims, or interests
 16
       LBR 6004-1(c)(3)(F)           The Sale is subject to overbidding during an auction to be held
 17    Whether the proposed sale     during the hearing on this Motion. The bidding procedures are
       is subject to higher and      described on pages 7-9 of the Motion.
 18    better bids
 19    LBR 6004-1(c)(3)(G)           Trustee estimates the bankruptcy estate will receive
       The consideration to be       approximately $67,500 in net proceeds from the Sale. Agent
 20    received by the estate,       (defined below), BKGRES (defined below), and any buyer’s
       including estimated           agent will share in a 5% commission as an 11 U.S.C. § 506
 21
       commissions, fees, and        surcharge, as detailed below.
 22    other costs of sale

 23
 24
 25
 26
 27
 28

                                                      5
Case 8:19-bk-11550-TA       Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46               Desc
                             Main Document    Page 6 of 10

       LBR 6004-1(c)(3)(H)             The Court has previously approved Trustee’s employment of
  1
       If authorization is sought to   Clarence Yoshikane with Coldwell Banker (“Agent”) as his real
  2    pay a commission, the           estate agent. The Court has previously approved Trustee’s
       identity of the auctioneer,     employment of BK Global Real Estate Services (“BKGRES”). A
  3    broker, or sales agent and      real estate commission in an amount equal to a minimum of 5%
       the amount or percentage        of the sale price will be paid from the proceeds from the sale of
  4    of the proposed                 the Property. Agent, BKGRES, and any agent for the buyer(s)
       commission to be paid           will receive 1/3 of the 5% commission, which 5% commission
  5
                                       will be paid by BofA as an 11 U.S.C. § 506 surcharge.
  6    LBR 6004-1(c)(3)(I)             Trustee is not aware of any negative tax consequences to the
       A description of the            estate. All outstanding and prorated property taxes, if any, will
  7    estimated or possible tax       be paid through escrow.
       consequences to the estate,
  8    if known, and how any tax
  9    liability generated by the
       sale of the property will be
 10    paid

 11    LBR 6004-1(c)(3)(J)             December 3, 2019.
       The date which an
 12    objection must be filed and
       served
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                       6
Case 8:19-bk-11550-TA           Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46                          Desc
                                 Main Document    Page 7 of 10

                                             PROOF OF SERVICE OF DOCUMENT
  1
      I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
  2   18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612

      A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION FOR ORDER: (1)
  3   APPROVING SALE OF REAL PROPERTY LOCATED AT 327 SALTA VERDE POINT, LONG BEACH, CA 90803;
      (2) APPROVING SALE FREE AND CLEAR OF LIENS; (3) APPROVING CARVE-OUT AGREEMENT; (4)
  4   APPROVING PAYMENT OF AGENTS’ COMMISSIONS; (5) FINDING BUYERS ARE GOOD FAITH PURCHASERS;
      AND (6) WAIVING THE 14-DAY STAY IMPOSED BY FRBP 6004(h) will be served or was served (a) on the judge in
  5   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
  6   Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
      November 26, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
  7   that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
      stated below:
  8
             Frank Cadigan frank.cadigan@usdoj.gov
  9          Dana M Douglas dmddouglas@hotmail.com
             Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
 10          Edward W Hess ed_hess@pacbell.net, fsoriano@pacbell.net
             Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
 11          Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
             United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
 12
                                                               Service information continued on attached page
 13
      2. SERVED BY UNITED STATES MAIL:
 14   On (date) November 26, 2019, I served the following persons and/or entities at the last known addresses in
      this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
 15   envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge
      here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
 16   document is filed.

 17   CLARENCE Yoshikane, 1551 N Tustin Avenue, Suite 850, Santa Ana, CA 92705

                                                               Service information continued on attached page
 18
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
 19   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
      November 26, 2019, I served the following persons and/or entities by personal delivery, overnight mail
 20   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 21   mail to, the judge will be completed no later than 24 hours after the document is filed.

 22          The Honorable Theodor C. Albert, USBC, 411 West Fourth Street, Santa Ana, CA 92701

 23                                                            Service information continued on attached page

 24   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 25    November 26, 2019          Susan C. Stein                                 /s/Susan C.Stein
       Date                       Printed Name                                   Signature
 26
 27
 28

                                                                7
Case 8:19-bk-11550-TA        Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46                    Desc
                              Main Document    Page 8 of 10


  1
      SERVED BY UNITED STATES MAIL:
  2
      Via Certified Mail:                                   Via Certified Mail:
  3   Brian T. Moynihan, CEO                                Bank of America, N.A.
      Bank of America, N.A.                                 c/o CT Corporation System, Agent for Service
  4   100 N. Tryon Street, Ste. 170                         818 W. Seventh St., Ste. 930
      Charlotte, NC 28202-4024                              Los Angeles, CA 90017
  5
  6                                                Lienholders

  7   Spinnaker Bay Homeowners Association                  Spinnaker Bay Homeowners Association, Inc.
      Manju Lal, Managing Agent                             c/o The Law Offices of Edward W. Hess, Jr.
  8   306 East Bay Drive, Unit B                            601 N. Parkcenter Dr., Ste. 107-108
      Newport Beach, CA 92661                               Santa Ana, CA 92705
  9
      Spinnaker Bay Homeowners Association, Inc.            The Linton Family LLC
 10   c/o The Law Offices of Edward W. Hess, Jr.            c/o Francis O’Brian & Sons Publishing Co., Inc.,
      550 Parkcenter Dr., Ste. 105                          Registered Agent
 11   Santa Ana, CA 92705                                   2050 S. Magic Way, #295
                                                            Henderson, NV 89002
 12
      Paul W. Wylie, Trustee of Urban Coyotes Living        Linda M. Linton, Manager
 13   Trust Dated July 1, 2001 and Linton Family LLC        Steven M. Linton, Manager
      c/o Richard M. Hoefflin, Esq.                         The Linton Family Trust, LLC
 14   Hoefflin Burrows, a Law Corporation                   c/o Francis O’Brian & Sons Publishing Co., Inc.,
      2659 Townsgate Rd., Ste. 232                          Registered Agent
 15   Westlake Village, CA 91361-2756                       2050 S. Magic Way, #295
                                                            Henderson, NV 89002
 16
      Midland Funding LLC                                   Cach, LLC
      Gregory Call, Secretary                               Resurgent Capital Service
 17
      350 Camino de la Reina, Ste. 300                      PO Box 10587
      San Diego, CA 92108                                   Greenville, SC 29603-0587
 18
                                                            Cach, LLC / Wells Fargo Bank
 19                                                         c/o Mandarich Law Group, LLP
                                                            9200 Oakdale Avenue, Ste. 601
 20                                                         Chatsworth, CA 91311-6513
 21
 22
 23
 24
 25
 26
 27
 28

                                                        8
           Case 8:19-bk-11550-TA       Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46              Desc
                                        Main Document    Page 9 of 10
                                       Debtor                                   United States Trustee
In re Alain Azoulay                    Alain Azoulay                            United States Trustee (SA)
U.S B.C. 8:19-bk-11550-TA              34042 Crystal Lantern                    411 W Fourth St., Suite 7160
                                       Dana Point, CA 92629-2617                Santa Ana, CA 92701-4500


Chapter 7 Trustee
                                       Debtor’s Counsel
Richard A Marshack (TR)
                                       Dana M Douglas
Marshack Hays LLP
                                       11024 Balboa Blvd #431
870 Roosevelt
                                       Granada Hills, CA 91344-5007
Irvine, CA 92620-3663




                                       CREDITORS



                                       Spinnaker Bay of Long Beach Home
BANK OF AMERICA, N.A.
                                       Owners Corp                              A Banfield Pet Hospital
C/O McCarthy & Holthus, LLP
                                       c/o Law Offices of Edward W. Hess, Jr    PO Box 64378
411 Ivy Street
                                       550 Parkcenter Drive, Suite 105          Silver Bay, MN 55614
San Diego, CA 92101-2108
                                       Santa Ana, Ca 92705-3529


                                                                                American Express National Bank
Account Management Services            American Express
                                                                                c/o Becket and Lee LLP
6101 Ball Rd., Ste. 207                PO Box 7871
                                                                                PO Box 3001
Cypress, CA 90630-3965                 Fort Lauderdale, FL 33329-0000
                                                                                Malvern PA 19355-0701


                                                                                CA Franchise Tax Board
Bank of America                        Beverly Radiology Med. Group
                                                                                ATTN: Bankruptcy Dept.MS: A-340
100 N. Tryon St.                       PO Box 101418
                                                                                PO Box 2952
Charlotte, NC 28202-4024               Pasadena, CA 91189-1418
                                                                                Sacramento, CA 95812-2952


                                                                                Carson, McBeath, Boswell So.
CACH, LLC Resurgent Capital Services   CMRE 877-572-7555
                                                                                Coast Retina Center
PO BOX 10587                           3075 E Imperial Hwy.
                                                                                4300 Long Beach Blvd. #300
Greenville, SC 29603-0587              Brea, CA 92821-6733
                                                                                Long Beach, CA 90807-2008


County of Orange
                                       Dana M Douglas Attorney at Law           Endocrinology & Diabetes Spclty Grp
P.O. Box 4515
                                       4712 Admiralty Way #1001                 3300 E. South St. #103
Santa Ana, CA 92702-4515
                                       Marina del Rey, CA 90292-6905            Long Beach, CA 90805-4582
Attn: Bankruptcy Unit


FCBS Inc. For CF Medical LLC           Franchise Tax Board Bankruptcy Section
                                                                                Fidelity Creditor Svcs.
Lower Keys Med.                        A340
                                                                                441 N. Varney St.
330 S. Warminster Rd., Ste. 353        PO Box 2952
                                                                                Burbank, CA 91502-1733
Hatboro, PA 19040-3433                 Sacramento CA 95812-2952


                                       Los Angeles County Treasurer And Tax
Internal Revenue Service                                                        M. Leonard & Assocs.
                                       Collector - Attn Bankruptcy Unit
PO Box 7346                                                                     14520 Erwin St.
                                       PO Box 54110
Philadelphia, PA 19101-7346                                                     Van Nuys, CA 91411-2340
                                       Los Angeles CA 90054-0110
          Case 8:19-bk-11550-TA     Doc 59 Filed 11/26/19 Entered 11/26/19 18:03:46               Desc
                                    Main Document    Page 10 of 10
MCM Midland Credit Mgmt., Inc.      Mandarich Law Group, LLP For Cache,
                                                                              Medicredit, Inc.
For FIA Card Services, N.A.         LLC/Wells Fargo Bank
                                                                              PO Box 1629
2365 Northside Dr., Ste. 300        9200 Oakdale Ave., Ste. 601
                                                                              Maryland Heights, MO 63043-0629
San Diego, CA 92108-2709            Chatsworth, CA 91311-6513



Orange County Treas-Tax Collector   Progressive Management System             Quest Diagnostics
PO Box 1438                         1521 W. Cameron Ave., 1st Flr             PO Box 7306
Santa Ana, CA 92702-1438            West Covina, CA 91790-2738                Hollister, MO 65673-7306



                                                                              Spinnaker Bay of Long Beach
Retina Associates Med. Group        Smetko, Carl
                                                                              Home Owners Corp
436 S. Glassell St.                 720 N Tustin Ave #102
                                                                              550 Parkcenter Dr., Suite 105
Orange, CA 92866-1906               Santa Ana, CA 92705-3606
                                                                              Santa Ana, CA 92705-3529


Spinnaker Homeowners Association
                                    Verizon by American InfoSource as agent   WF Credit Services
c/o Law Office of Edward Hess
                                    PO Box 4457                               PO Box 14517
601 N. Parkcenter Dr., Ste. 107-8
                                    Houston, TX 77210-4457                    Des Moines, IA 50306-3517
Santa Ana, CA 92705-3522



WF PLL                              Clarence Yoshikane                        Alain Azoulay
PO Box 94435                        1551 N Tustin Avenue Suite 850            110 Echo Run
Albuquerque, NM 87199-4435          Santa Ana, CA 92705-8636                  Irvine, CA 92614-7425
